Exhibit 10.1

 

Execution Version

 

FIFTH AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is dated as of December 20, 2019 and is entered into by and among CLEARWAY
ENERGY OPERATING LLC (formerly known as NRG Yield Operating LLC), a Delaware
limited liability company (the “Borrower”), CLEARWAY ENERGY LLC (formerly known
as NRG Yield LLC), a Delaware limited liability company (“Holdings”), each other
Guarantor party hereto, JPMORGAN CHASE BANK, N.A. (“JPM”), in its capacity as
the administrative agent under the Credit Agreement (the “Administrative
Agent”), and THE LENDERS AND L/C ISSUERS party hereto, and is made with
reference to that certain Amended and Restated Credit Agreement dated as of
April 25, 2014 (as amended by that certain First Amendment to Amended & Restated
Credit Agreement, dated as of June 26, 2015, that certain Second Amendment to
Amended & Restated Credit Agreement, dated as of February 6, 2018, that certain
Third Amendment to Amended and Restated Credit Agreement and Administrative
Agent Resignation and Appointment Agreement, dated as of April 30, 2018, and
that certain Fourth Amendment to Amended and Restated Credit Agreement, dated as
of November 30, 2018, the “Credit Agreement,” and as amended by this Amendment
and as may be further amended, amended and restated, supplemented or otherwise
modified from time to time, the “Amended Credit Agreement”), by and among the
Borrower, Holdings, the other Guarantors party thereto, the Lenders and L/C
Issuers party thereto and the Administrative Agent. Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Amended Credit Agreement, and the rules of interpretation set forth in
Section 1.02 of the Amended Credit Agreement shall apply hereto, mutatis
mutandis.

 

RECITALS

 

WHEREAS, the Loan Parties have requested that the Lenders and L/C Issuers agree
to amend certain provisions of the Credit Agreement as provided for herein; and

 

WHEREAS, subject to the satisfaction of the conditions specified herein, the
undersigned Lenders and L/C Issuers are willing to agree to such amendments to
the Credit Agreement in accordance with Section 11.01 of the Credit Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION I.     AMENDMENTS TO CREDIT AGREEMENT

 

Effective on and as of the date on which each of the conditions set forth in
Section II has been satisfied (or waived by the party or parties entitled to the
benefit thereof):

 

A.            All references to (i) NRG Yield Operating LLC, a Delaware limited
liability company, in its capacity as the Borrower under the Credit Agreement
and the other Loan Documents, (ii) NRG Yield LLC, a Delaware limited liability
company, in its capacity as Holdings under the Credit Agreement and the other
Loan Documents and (iii) NRG Yield, Inc., a Delaware corporation, in its
capacity as the Parent under the Credit Agreement and the other Loan Documents,
in each case and as applicable, are hereby replaced with Clearway Energy
Operating LLC, a Delaware limited liability company, Clearway Energy LLC, a
Delaware limited liability company, and Clearway Energy, Inc., a Delaware
corporation, in their capacities as the Borrower, Holdings and the Parent,
respectively.

 



 

 



B.            The definition of “Acquisition Period” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

““Acquisition Period” means, upon the Borrower’s election pursuant to Section
6.02(f), the period beginning with the closing date for a Qualified Acquisition
(a “Qualified Acquisition Closing Date”) and ending on the earlier of (x) the
last day of the first full fiscal quarter following such Qualified Acquisition
Closing Date in which the Borrower Leverage Ratio is equal to or less than
5.50:1.00 or, during the period from July 1, 2020 through and including December
31, 2020, 6.00:1.00, (y) the last day of the third full fiscal quarter following
such Qualified Acquisition Closing Date and (z) the date on which the Borrower
notifies the Administrative Agent that it desires to end the Acquisition Period
for such Qualified Acquisition; provided, that (i) no Acquisition Period may
become effective if the Borrower fails to timely elect such Acquisition Period
pursuant to the terms of Section 6.02(f), (ii) no more than one Acquisition
Period may be elected with respect to any particular Qualified Acquisition,
(iii) once any Acquisition Period is in effect, the next Acquisition Period may
not commence until the termination of such Acquisition Period then in effect and
(iv) in no event shall Acquisition Periods for one or more Qualified
Acquisitions extend beyond six (6) consecutive fiscal quarters.”

 

C.            Section 1.01 of the Credit Agreement is hereby amended by adding
the following definitions in alphabetical order:

 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

D.            Section 1.02 of the Credit Agreement is hereby amended by adding
the following subsection (d):

 

“(d) Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a Person, or an allocation of assets to a series of
a Person (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a Person shall constitute a separate Person hereunder (and each
division of any Person that is a Subsidiary, joint venture or any other like
term shall also constitute such a Person or entity).”

 

2

 

 

E.             Section 7.11(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(a)            Borrower Leverage Ratio. Commencing with the fiscal quarter
ending June 30, 2014 and as of the last day of each fiscal quarter thereafter,
permit the Borrower Leverage Ratio for the most recently completed Measurement
Period to be greater than (i) on any date of determination other than during an
Acquisition Period, 5.50:1.00 or, with respect to any such date of determination
during the period from July 1, 2020 through and including December 31, 2020,
6.00:1.00 and (ii) on any date of determination during an Acquisition Period,
6.00:1.00 or, with respect to any such date of determination during the period
from July 1, 2020 through and including December 31, 2020, 6.50:1.00; and”

 

F.             The Credit Agreement is hereby amended by adding the following
new Section 11.22 after Section 11.21 of the Credit Agreement.

 

“Section 11.22. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for a Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

(a)           In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

3

 

 





(b)           As used in this Section 11.22, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an "affiliate" (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i)       a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)      a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)     a “covered FSI”" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term "qualified financial contract" in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”

 

SECTION II.     CONDITIONS

 

This Amendment shall become effective as of the first date on which each of the
following conditions in this Section II have been satisfied (the date of
satisfaction of such conditions being referred to herein as the “Fifth Amendment
Effective Date”):

 

A.            Deliverables to Administrative Agent. The Administrative Agent’s
receipt of the following, each of which shall be originals or electronically
transmitted copies of originals (followed as soon as reasonably practicable by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Fifth Amendment Effective Date
and each in form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders:

 

i.              (a) a counterpart signature page of this Amendment duly executed
by each of the Loan Parties, (b) a counterpart signature page of this Amendment
duly executed by the Administrative Agent and (c) a counterpart signature page
of this Amendment duly executed by the Required Lenders;

 

ii.             a Beneficial Ownership Certification in relation to the
Borrower; and

 

iii.            a certificate signed by a Responsible Officer of the Borrower
certifying that as of the Fifth Amendment Effective Date, (a) there has been no
event or circumstance that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect since
December 31, 2017 and (b) no Default or Event of Default has occurred and is
continuing.

 

4

 

 

B.            Payment of Fees and Expenses. The Administrative Agent shall have
received all reasonable and documented out-of-pocket fees and expenses incurred
in connection with this Amendment on or prior to the Fifth Amendment Effective
Date, including, to the extent invoiced at least three (3) Business Days prior
to the Fifth Amendment Effective Date, reimbursement or other payment of all
out-of-pocket fees and expenses in each case required to be reimbursed or paid
by the Borrower under the Credit Agreement.

 

C.            No Material Adverse Effect. As of the Fifth Amendment Effective
Date, no event, circumstance or change shall have occurred since December 31,
2017 that has resulted in, or could reasonably be expected to result in, either
in any case or in the aggregate, a Material Adverse Effect or a material adverse
change in, or material adverse effect upon, the operations, business,
properties, liabilities or financial condition of the Project Companies taken as
a whole.

 

D.            Representations and Warranties. Each of the representations and
warranties in Section III shall be true and correct in all material respects on
the Fifth Amendment Effective Date (unless made solely as of a prior date, in
which case such representation and warranty was true and correct in all material
respects as of such date).

 

SECTION III.     REPRESENTATIONS AND WARRANTIES

 

Each Loan Party which is a party hereto represents and warrants to each Lender
that the following statements are true and correct in all material respects as
of the Fifth Amendment Effective Date:

 

A.            Corporate Power and Authority. Each Loan Party has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to execute, deliver and perform its obligations under
this Amendment and to perform its obligations under the Amended Credit Agreement
and consummate the transactions contemplated by this Amendment and the Amended
Credit Agreement.

 

B.            Authorization of Amendment. The execution, delivery and
performance by each Loan Party of this Amendment have been duly authorized by
all necessary corporate or other organizational action.

 

C.            No Conflict. The execution, delivery and performance by each Loan
Party of this Amendment do not and will not (i) contravene the terms of any of
such Person’s Organization Documents; (ii) conflict with or result in any breach
or contravention of, or require any payment to be made under, (a) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries, or (b) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by such Person or any of its Subsidiaries (other than
Liens created under the Collateral Documents); or (iv) violate any material Law.

 

5

 

 



D.            Binding Effect. This Amendment has been duly executed and
delivered by each Loan Party that is party hereto. Each of this Amendment and
the Amended Credit Agreement constitute a legal, valid and binding obligation of
such Loan Party, enforceable against each Loan Party that is party hereto or
thereto in accordance with its terms, except as enforceability hereof or thereof
may be limited by (i) bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or other laws now or hereafter in effect relating to
creditors’ rights generally (including specific performance) and (ii) general
equitable principles (whether considered in a proceeding in equity or at law),
and to the discretion of the court before which any proceeding may be brought.

 

E.            Representations and Warranties, Etc. (x) All representations and
warranties contained in Article V of the Credit Agreement are true and correct
in all material respects (but in all respects if such representation or warranty
is qualified by “materiality” or “Material Adverse Effect”), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects (but in
all respects if such representation or warranty is qualified by “materiality” or
“Material Adverse Effect”) as of such earlier date, and except that the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively, and the representations and warranties contained in Section
5.05(c) of the Credit Agreement shall be deemed to refer to the statements
furnished pursuant to Section 6.01(a) of the Credit Agreement with respect to
the fiscal year ended December 31, 2017, and (y) no Default has occurred and is
continuing.

 

SECTION IV.     ACKNOWLEDGMENT AND CONSENT OF LOAN PARTIES; REAFFIRMATION OF
GUARANTIES AND LIENS

 

A.           Acknowledgment and Consent. Each Loan Party hereby acknowledges
that it has reviewed the terms and provisions of the Credit Agreement and this
Amendment and consents to the amendments of the Credit Agreement effected
pursuant to this Amendment.

 

B.            Guaranty and Lien Reaffirmation. Each Loan Party hereby (i)
confirms that each Loan Document (including the Guaranty), both before and
immediately after giving effect to and, if applicable, as amended by this
Amendment, to which it is a party or otherwise bound, and all Collateral
encumbered thereby will continue to guarantee or secure, as the case may be, to
the fullest extent possible in accordance with the Loan Documents, as amended by
this Amendment, if applicable, the payment and performance of the Secured
Obligations and (ii) ratifies all guaranties and Liens granted by it pursuant to
the Loan Documents.

 

C.            Continuing Effect. Each Loan Party hereby acknowledges and agrees
that (i) each Loan Document, both before and immediately after giving effect to
and, if applicable, as amended by this Amendment, to which it is a party or
otherwise bound shall continue in full force and effect and (ii) all of its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Amendment.

 

D.            No Filings Necessary. Except as otherwise required herein, each
Loan Party hereby confirms that no additional filings or recordings need to be
made, and no other actions need to be taken, by such Loan Party in order to
maintain the perfection, enforceability or validity of the security interests
created pursuant to the Collateral Documents.

 

6

 

 

SECTION V.     MISCELLANEOUS

 

A.            Reference to and Effect on Credit Agreement and Other Loan
Documents.

 

(i)            On and after the Fifth Amendment Effective Date, each reference
in the Credit Agreement to “this Amendment,” “hereunder,” “hereof,” “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement,” “thereunder,” “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.

 

(ii)           Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

 

(iii)          The execution, delivery and performance of this Amendment shall
not constitute either (x) a novation of the Credit Agreement or any of the other
Loan Documents or any obligations thereunder or (y) a waiver of any provision
of, or operate as a waiver of any right, power or remedy of any Agent, Lender or
L/C Issuer under, the Credit Agreement or any of the other Loan Documents. The
amendments contained herein are limited to the specified provisions and
circumstances described and shall not be deemed to prejudice any rights not
specifically addressed herein which any Agent, Lender or L/C Issuer may now have
or may have in the future under the Amended Credit Agreement or any other Loan
Document.

 

B.             Loan Document. For the avoidance of doubt, this Amendment
constitutes a Loan Document.

 

C.             Headings. Section and Subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

 

D.             Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

E.             Submission to Jurisdiction; Waiver of Venue; Service of Process;
Waiver of Jury Trial. The provisions of Sections 11.14(b), (c) and (d) and
Section 11.15 of the Amended Credit Agreement are hereby incorporated by
reference, mutatis mutandis, as if set forth in full herein.

 

F.             Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

[Remainder of this page intentionally left blank.]

 



7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 



BORROWER: CLEARWAY ENERGY OPERATING LLC              By: /s/ Chad Plotkin  
Name: Chad Plotkin   Title: Senior Vice President, Chief Financial Officer &
Treasurer       GUARANTORS:

CLEARWAY ENERGY LLC

DGPV HOLDING LLC

            By: /s/ Chad Plotkin   Name: Chad Plotkin   Title: Senior Vice
President, Chief Financial Officer & Treasurer



 



[Signature Page to Fifth Amendment to A&R Credit Agreement]



 





 

 



  ALTA WIND 1-5 HOLDING COMPANY, LLC   ALTA WIND COMPANY, LLC   CENTRAL CA FUEL
CELL 1, LLC   CLEARWAY SOLAR STAR LLC   ECP UPTOWN CAMPUS HOLDINGS LLC   ENERGY
CENTER CAGUAS HOLDINGS LLC   ENERGY CENTER FAJARDO HOLDINGS LLC   FUEL CELL
HOLDINGS LLC   PORTFOLIO SOLAR I, LLC   RPV HOLDING LLC   SOLAR FLAGSTAFF ONE
LLC   SOLAR IGUANA LLC   SOLAR LAS VEGAS MB 1 LLC   SOLAR TABERNACLE LLC   SOUTH
TRENT HOLDINGS LLC   SPP ASSET HOLDINGS, LLC   SPP FUND II HOLDINGS, LLC   SPP
FUND II, LLC   SPP FUND II-B, LLC   SPP FUND III, LLC   THERMAL CANADA
INFRASTRUCTURE HOLDINGS LLC   THERMAL INFRASTRUCTURE DEVELOPMENT HOLDINGS LLC  
THERMAL HAWAII DEVELOPMENT HOLDINGS LLC   UB FUEL CELL, LLC

 

 

  By: /s/ Chad Plotkin   Name: Chad Plotkin   Title: Vice President & Treasurer

 

[Signature Page to Fifth Amendment to A&R Credit Agreement]



 



 

 

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent               By: /s/
Amit Gaur   Name: Amit Gaur   Title: Vice President

 

[Signature Page to Fifth Amendment to A&R Credit Agreement]

 







 





 

  JPMORGAN CHASE BANK, N.A.,   as a Lender and L/C Issuer               By: /s/
Amit Gaur   Name: Amit Gaur   Title: Vice President

 

[Signature Page to Fifth Amendment to A&R Credit Agreement]

 



 

 

  ABN AMRO CAPITAL USA LLC,   as a Lender               By: /s/ Amit Wynalda  
Name: Amit Wynalda   Title: Executive Director         By: /s/ Justin K. Martin
  Name: Justin K. Martin   Title: Director

 

[Signature Page to Fifth Amendment to A&R Credit Agreement]

 



 

 

  BANK OF AMERICA, N.A.,   as a Lender and L/C Issuer               By: /s/
Jennifer Cochrane   Name: Jennifer Cochrane   Title: Vice President

 

[Signature Page to Fifth Amendment to A&R Credit Agreement]

 



 

 



  BARCLAYS BANK PLC,   as a Lender and L/C Issuer               By: /s/ Syndey
G. Dennis   Name: Sydney G. Dennis   Title: Director

 

[Signature Page to Fifth Amendment to A&R Credit Agreement]

 



 

 

  CITIBANK, N.A.,   as a Lender               By: /s/ Ashwani Khubani   Name:
Ashwani Khubani   Title: Vice President / Managing Director

 

[Signature Page to Fifth Amendment to A&R Credit Agreement]

 



 

 

  GOLDMAN SACHS BANK USA,   as a Lender               By: /s/ Jamie Minieri  
Name: Jamie Minieri   Title: Authorized Signatory

 

[Signature Page to Fifth Amendment to A&R Credit Agreement]

 



 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,   as a Lender and L/C Issuer        
      By: /s/ Mikhail Faybusovich   Name: Mikahil Faybusovich   Title:
Authorized Signatory         By: /s/ Andrew Griffin   Name: Andrew Griffin  
Title: Authorized Signatory

 

[Signature Page to Fifth Amendment to A&R Credit Agreement]

 



 



 

  KEYBANK NATIONAL ASSOCIATION,   as a Lender               By: /s/ Renee M.
Bonnell   Name: Renee M. Bonnell   Title: Senior Vice President

 

[Signature Page to Fifth Amendment to A&R Credit Agreement]

 



 

 

  MORGAN STANLEY SENIOR FUNDING, INC.   as a Lender               By: /s/ Jack
Kuhns   Name: Jack Kuhns   Title: Vice President

 

[Signature Page to Fifth Amendment to A&R Credit Agreement]

 



 

 

  MUFG UNION BANK, N.A. f/k/a UNION BANK, N.A.,   as a Lender               By:
/s/ Kevin Sillona   Name: Kevin Sillona   Title: Vice President

 

[Signature Page to Fifth Amendment to A&R Credit Agreement]

 



 

 

  ROYAL BANK OF CANADA,   as a Lender and L/C Issuer               By: /s/ Frank
Lambrinos   Name: Frank Lambrinos   Title: Authorized Signatory

 

[Signature Page to Fifth Amendment to A&R Credit Agreement]

 



